ITEMID: 001-58186
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF ORLANDINI v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Rino Orlandini, a district council employee, lives in Rosignano Marittimo (Livorno).
8. On 18 July 1985 the District Council promoted the applicant with effect from 28 July 1980, but postponed the corresponding pecuniary advantages until 14 December 1985.
9. On 17 January 1987 Mr Orlandini applied to the Tuscany Regional Administrative Court (“the RAC”) seeking the backdating of his promotion as regards the pecuniary advantages also, payment of the difference in salary and annulment of the decision in issue.
10. On an unspecified date the applicant asked for the case to be set down for hearing.
11. In a judgment of 9 April 1993, the text of which was deposited with the registry on 11 August 1993, the RAC gave judgment against the applicant. It held that his claim was ill-founded, as throughout the period in question his work had consisted of the duties associated with the post he had held prior to being promoted.
